Exhibit 10.2

 

SUPPLEMENT NO. 1 dated as of September 6, 2017 (this “Supplement”) to the
Guarantee dated as of December 6, 2016, among each of the Guarantors listed on
the signature pages thereto and any other entity that becomes a party thereto
pursuant to Section 20 thereof (each such entity individually, a “Guarantor”
and, collectively, the “Guarantors”), and Wells Fargo Bank, National
Association, as Collateral Agent for the Secured Parties (the “Guarantee”).

 

A.                                    Reference is made to that certain Credit
Agreement, dated as of the date of the Guarantee (as the same may be amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, the “Credit Agreement”), among PRA Health Sciences, Inc., a Delaware
corporation (“Holdings”), Pharmaceutical Research Associates, Inc., a Virginia
corporation (the “Borrower”), the lending institutions from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent, Collateral Agent, Letter of
Credit Issuer and Swingline Lender, and the other parties party thereto.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Guarantee.

 

C.                                    The Guarantors have entered into the
Guarantee in order to induce the Administrative Agent, the Collateral Agent, the
Lenders, the Swingline Lender and the Letter of Credit Issuer to enter into the
Credit Agreement and to induce the Lenders and the Letter of Credit Issuers to
make their respective Extensions of Credit to the Borrower under the Credit
Agreement and to induce one or more Cash Management Banks or Hedge Banks to
enter into Secured Cash Management Agreements or Secured Hedge Agreements with
Holdings and/or its Restricted Subsidiaries.

 

D.                                    Section 9.11 of the Credit Agreement and
Section 20 of the Guarantee provide that additional Subsidiaries may become
Guarantors under the Guarantee by execution and delivery of an instrument in the
form of this Supplement.  Each undersigned Subsidiary (each a “New Guarantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee in order to induce the
Lenders, the Swingline Lender and the Letter of Credit Issuers to make
additional Extensions of Credit, to induce one or more Hedge Banks or Cash
Management Banks to enter into Secured Hedge Agreements and Secured Cash
Management Agreements and as consideration for Extensions of Credit previously
made.

 

Accordingly, the Collateral Agent and each New Guarantor agrees as follows:

 

SECTION 1.                            In accordance with Section 20 of the
Guarantee, each New Guarantor by its signature below becomes a Guarantor under
the Guarantee with the same force and effect as if originally named therein as a
Guarantor, and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects on and
as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date), provided that any such representation and warranty which is qualified by
materiality, Material Adverse Effect or similar language is true and correct in
all respects.  Each reference to a Guarantor in the Guarantee shall be deemed to
include each New Guarantor.  The Guarantee is hereby incorporated herein by
reference.

 

SECTION 2.                            Each New Guarantor represents and warrants
to the Collateral Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms,

 

--------------------------------------------------------------------------------


 

except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

SECTION 3.                            This Supplement may be executed by one or
more of the parties to this Supplement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Supplement signed by all the parties
shall be lodged with Holdings and the Collateral Agent.  This Supplement shall
become effective as to each New Guarantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such New Guarantor and the Collateral Agent.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Guarantee shall remain in full force and effect.

 

SECTION 5.                         THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            Any provision of this Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Guarantee, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.                            All notices, requests and demands pursuant
hereto shall be made in accordance with Section 13.2 of the Credit Agreement. 
All communications and notices hereunder to each New Guarantor shall be given to
it in care of Holdings at Holdings’ address set forth in Section 13.2 of the
Credit Agreement.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

 

SYMPHONY HEALTH SOLUTIONS CORPORATION, as a New Guarantor

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

SOURCE HEALTHCARE ANALYTICS, LLC, as a New Guarantor

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

 

 

 

 

PARALLEL 6, INC., as a New Guarantor

 

 

 

 

 

By:

/s/ Charles H. Munn, Jr.

 

 

Name: Charles H. Munn, Jr.

 

 

Title: EVP, Secretary and General Counsel

 

[Signature Page to Guarantee Supplement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent

 

 

 

 

 

By:

/s/ Christine Gardiner

 

 

Name: Christine Gardiner

 

 

Title: Vice President

 

[Signature Page to Guarantee Supplement]

 

--------------------------------------------------------------------------------